        Case 0:20-cv-00215-SWS Document 47 Filed 12/28/20 Page 1 of 4




Rachel E. Ryckman, # 7-4656
WHITE AND STEELE, P.C.
Dominion Towers, North Tower
600 17th Street, Suite 600N
Denver, CO 80202-5406
Telephone: (303) 296-2828
rryckman@wsteele.com

ATTORNEYS FOR DEFENDANTS
TRIANGLE CROSS RANCH, LLC
GERALD E. SCHNEIDER; MICHAELEEN P. SCHNEIDER
MATHEW SCHNEIDER; MARK SCHNEIDER and THOMAS GEORGE

                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF WYOMING

CARLIE SHERMAN, ANNA GOZUN,                      )
AMANDA NASH, and JOHN DOE on behalf of           )
themselves and all similarly situated persons,   )
                                                 )
PLAINTIFFS,                                      )
                                                 )
v.                                               )
                                                 )
TRINITY TEEN SOLUTIONS, INC., a                  )
Wyoming corporation; TRIANGLE CROSS              )
RANCH, LLC, a Wyoming limited liability          )
corporation; MONKS OF THE MOST                   ) Civil Case No. 20-CV-00215-SWS
BLESSED VIRGIN MARY OF MOUNT                     )
CARMEL, d/b/a MYSTIC MONK COFFEE, a              )
Wyoming corporation; GERALD E.                   )
SCHNEIDER; MICHAELEEN P.                         )
SCHNEIDER; ANGELA C. WOODWARD;                   )
JERRY D. WOODWARD; DANIEL                        )
SCHNEIDER; MATHEW SCHNEIDER;                     )
MARK SCHNEIDER; KARA WOODWARD;                   )
KYLE WOODWARD; THOMAS GEORGE;                    )
JUDITH D. JEFFERIS; DALLY-UP, LLC, a             )
Wyoming limited liability corporation; ROCK      )
CREEK RANCH, INC., a Delaware corporation;       )
DIOCESE OF CHEYENNE, a Wyoming                   )
corporation; and the SOCIETY OF OUR LADY         )
OF THE MOST HOLY TRINITY, a Texas                )
corporation; and NEW MOUNT CARMEL                )
FOUNDATION, INC., a Wyoming corporation,         )
                                                 )
DEFENDANTS.                                      )
         Case 0:20-cv-00215-SWS Document 47 Filed 12/28/20 Page 2 of 4




______________________________________________________________________________

UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT
______________________________________________________________________________

       Defendants Triangle Cross Ranch, LLC, Gerald E. Schneider, Michaeleen P. Schneider,

Mathew Schneider, Mark Schneider, and Thomas George (TCR, the Schneiders, and George),

through undersigned counsel, and pursuant to Local Rule 6.1(d) and (e) respectfully submit this

Unopposed Motion for Extension of Time to Respond to the Complaint, up through and

including January 22, 2021, and states as follows:

   1. Undersigned counsel conferred with the plaintiffs’ counsel regarding the requested relief.

           Plaintiffs do not oppose the extension.

   2. This is the first extension requested by defendants TCR, the Schneiders, and George.

   3. Undersigned counsel was recently retained and needs additional time to investigate the

           complex case [Doc. 4], including the claims involving the federal Trafficking Victims

           Protection Act (TVPA), the Racketeer Influenced and Corrupt Organizations Act

           (RICO) claims, and state negligence claims, as well as the 150-allegations in the

           Complaint [Doc. 1].

   4. These defendants also anticipate needing additional time to confer with plaintiffs

           regarding the plaintiffs’ intent with respect to amending the Complaint.

   5. No party will be prejudiced by the extension.

   6. For these reasons, defendants TCR, the Schneiders, and George request an extension of

           time up to and including January 22, 2021 to respond to the Complaint [Doc. 1].

       WHEREFORE, defendants TCR, the Schneiders, and George respectfully ask the Court

to grant an extension of time, through January 22, 2021, to respond to the Complaint. A proposed

order is attached hereto.




                                                2
 Case 0:20-cv-00215-SWS Document 47 Filed 12/28/20 Page 3 of 4




Respectfully submitted this 28th day of December, 2020


                                           WHITE & STEELE, P.C.

                                           /s/ Rachel E. Ryckman_
                                           Rachel E. Ryckman, #7-4656
                                           White & Steele, P.C.
                                           Dominion Towers
                                           600 17th Street, Ste. 600N
                                           Denver, CO 80202
                                           (303) 296- 2828
                                           rryckman@wsteele.com

                                           ATTORNEYS FOR DEFENDANTS
                                           TRIANGLE CROSS RANCH, LLC
                                           GERALD E. SCHNEIDER
                                           MICHAELEEN P. SCHNEIDER
                                           MATHEW SCHNIDER
                                           MARK SCHNEIDER
                                           THOMAS GEORGE




                                       3
           Case 0:20-cv-00215-SWS Document 47 Filed 12/28/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on this 28th day of December, 2020, a true and
correct copy of the foregoing document was e-filed via CM/ECF and served to all attorneys of
record:


Michael Rosenthal              mike@hkwyolaw.com
Nathan Nicholas                nnickolas@hkwyolaw.com
Brice M. Timmons               brice@donatilaw.com
Bryce Ashby                    bryce@donatilaw.com
Craig Edgington                craig@donatilaw.com
Frank L. Watson, III           fwatson@watsonburns.com
Rick L. Koehmstedt             rick@schwartzbon.com
Thomas Quinn                   tquinn@grsm.com
Lloyd E. Smith                 lsmith@hickeyevans.com
Paul J. Hickey                 phickey@hickeyevans.com



                                            /s/ Adriana Vega
                                            For White and Steele, P.C.




                                               4
